Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Pamela J. Cortez a/k/a Pamela J. Cruz
(OL. File No. H-13-41468-9),

Petitioner
v.

The Inspector General,
Department of Health & Human Services.

Docket No. C-15-3839
Decision No. CR4658
Date: July 12,2016

Petitioner, Pamela J. Cortez a/k/a Pamela J. Cruz, is excluded from participation in
Medicare, Medicaid, and all other federal health care programs pursuant to section
1128(b)(4) of the Social Security Act (Act) (42 U.S.C. § 1320a-7(b)(4)), effective
December 19, 2013. Petitioner is excluded because she voluntarily surrendered her
license to practice medicine or provide health care as a vocational nurse pursuant to an
agreement with the Texas Board of Nursing while a formal disciplinary proceeding was
pending before that board bearing on Petitioner’s professional performance. There is a
proper basis for the exclusion. The Act requires Petitioner’s exclusion for not less than
the period during which her state license is surrendered, that is, until she regains her
vocational nurse license in Texas.’ Act § 1128(c)(3)(E) (42 U.S.C. § 1320a-7(c)(3)(E)).

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after
the period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion.
I. Background

The Inspector General for the Department of Health and Human Services (I.G.) sent
Petitioner a letter dated November 29, 2013, which notified Petitioner that she was being
excluded from participation in Medicare, Medicaid and all federal health care programs
pursuant to section 1128(b)(4) of the Act and 42 C.F.R. § 1001.501 ? The letter further
advised Petitioner that the exclusion would remain in effect until she regained her license
to practice medicine in Texas and she is reinstated by the I.G. I.G. Exhibit (Ex.) | at 4.
The LG. notice was returned as undeliverable on December 13, 2013. I.G. Ex. 1 at 2,8.
Petitioner sent the I.G. a letter dated January 14, 2015, asking about her exclusion. I.G.
Ex. 2. On March 16, 2015, the I.G. served Petitioner the notice of exclusion dated
November 29, 2013. I.G. Ex. 1 at 1-5.

Petitioner filed a timely request for hearing pursuant to 42 C.F.R. §§1001.2007 and
1005.2, on May 15, 2015.° The case was assigned to Judge Joseph Grow on September
22,2015. Judge Grow convened prehearing conferences on October 14, 2015 and
February 10, 2016, the substance of each are memorialized in his orders dated October
15,2015 and February 12, 2016, respectively.

The IG. filed I.G. Exs. 1 and 2 on November 13, 2015. The I.G. filed a completed
questionnaire (I.G Br.) and I.G. Ex. 3 on April 7, 2016. The I.G. waived oral hearing.
1G. Br. at 7-8. On May 16, 2016, Petitioner filed her completed questionnaire (P.Q.) and
written arguments (P. Br.). Petitioner also waived an oral hearing. P.Q. at 3. The I.G.
waived the filing of a reply brief on May 17, 2016. Petitioner filed no exhibits for me to
consider. Petitioner did not object to my consideration of I.G. Exs. 1,2, and 3 and they
are admitted.

> Citations are to the 2014 revision of the Code of Federal Regulations (C.F.R.), unless
otherwise stated.

> This case was initially assigned to Judge Joseph Grow. On February 12, 2016, Judge
Grow issued an “Order and Schedule for Filing Briefs and Documentary Evidence”
(Order and Schedule). Departmental Appeals Board Electronic Filing system (DAB
E-File) Item # 12. Judge Grow denied in his order a pending I.G. motion to dismiss
Petitioner’s request for hearing on grounds that it was untimely filed. Judge Grow found
that Petitioner timely filed her request for hearing on May 15, 2015. Order and Schedule
§ 1. The I.G. does not challenge that ruling before me and I find no reason to upset Judge
Grow’s ruling.
II. Discussion
A. Issues

The Secretary of Health and Human Services (the Secretary) has by regulation limited
my scope of review to two issues:

Whether there is a basis for the imposition of the exclusion; and
Whether the length of the exclusion is unreasonable.

42 CFR. § 1001.2007(a)(1).
B. Applicable Law

Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) provides Petitioner’s right to a
hearing by an administrative law judge (ALJ) and judicial review of the final action of
the Secretary.

Pursuant to section 1128(b)(4)(A) of the Act, the Secretary may exclude from
participation in Medicare, Medicaid, and all federal health care programs, any individual
whose license to provide health care is revoked or suspended by any state licensing
authority for reasons bearing upon the individual’s professional competence, professional
performance, or financial integrity. 42 C.F.R. § 1001.501(a)(1). Pursuant to section
1128(b)(4)(B) of the Act, the Secretary may exclude from participation in Medicare,
Medicaid, and all federal health care programs, any individual who surrenders his or her
license while a formal disciplinary action is pending before the licensing authority related
to the individual’s professional competence, professional performance, or financial
integrity. 42 C.F.R. § 1001.501(a)(2).

The standard of proof is a preponderance of the evidence. 42 C.F.R. § 1001.2007(c).
Petitioner bears the burden of proof and persuasion on any affirmative defenses or
mitigating factors, and the I.G. bears the burden on all other issues. 42 C.F.R.

§ 1005.15(b) and (c).

C. Analysis
My conclusions of law are in bold followed by my findings of fact and analysis.
1. Petitioner’s request for hearing is timely and I have jurisdiction.

Petitioner’s request for hearing was timely and I have jurisdiction. Order and Schedule

gi.
2. There is a basis for Petitioner’s exclusion pursuant to section
1128(b)(4) of the Act.

The I.G. cites section 1128(b)(4) of the Act as the basis for Petitioner’s permissive
exclusion. I.G. Ex. 1. The statute provides:

(b) PERMISSIVE EXCLUSION. — The Secretary may
exclude the following individuals and entities from
participation in any Federal health care program (as defined
in section 1128B(f):

(4) LICENSE REVOCATION OR SUSPENSION. — Any
individual or entity —

(A) whose license to provide health care has been revoked or
suspended by any State licensing authority, or who has
otherwise lost such a license or the right to apply for or renew
such a license, for reasons bearing on the individual’s or
entity’s professional competence, professional performance,
or financial integrity, or

(B) who surrendered such license while a formal disciplinary
proceeding was pending before such an authority and the

proceeding concerned the individual’s or entity’s professional
competence, professional performance, or financial integrity.

Act § 1128(b)(4)(A) - (B). The statute permits, but does not require, the Secretary to
exclude from participation any individual: (1) whose state license to provide health care
has been suspended or revoked by a state licensing authority, and (2) the revocation or
suspension is for reasons bearing on an individual’s professional competence,
professional performance, or financial integrity. The statute also permits exclusion when
an individual: (1) surrenders a license while a formal disciplinary proceeding is pending;
and (2) the proceeding concerns the individual’s or entity’s professional competence,
professional performance, financial integrity. In this case, Petitioner voluntarily
surrendered her vocational nursing license rather than her license being suspended or
revoked by the Texas Board of Nursing. Therefore, section 1128(b)(4)(B) is at issue.

Petitioner does not dispute that she voluntarily surrendered her license to the Texas Board
of Nursing. P. Br. at 1; P.Q. at 1. Petitioner also does not deny the facts reflected in her
“Agreed Order” with the Texas Board of Nursing, which she signed and dated May 29,
2013. I.G. Ex. 3 at 6. The Agreed Order reflects that Petitioner was licensed to practice
vocational nursing in Texas on May 25, 1993. Petitioner’s license was suspended
December 3, 2001, subsequently revoked on September 2, 2002, and reinstated on
August 8, 2006. I.G. Ex. 3 at 1-3. On September 14, 2010, Petitioner entered an Agreed
Order with the Texas Board of Nursing. The Texas Board initiated proceedings against
Petitioner’s license because on or about April 22, 2013, Petitioner submitted a specimen
for drug screening that was determined to include the metabolite of alcohol.
Consumption of alcohol was prohibited by the September 14, 2010 Agreed Order. The
Texas Board of Nursing found that Petitioner violated the September 14, 2010 Agreed
Order by failing to abstain from the use of alcohol. I.G. Ex. 3 at 3. On June 4, 2013, the
Texas Board of Nursing accepted Petitioner’s voluntary surrender of her vocational nurse
license in lieu of disciplinary action. I.G. Ex. 3 at 4,6. These undisputed facts satisfy the
first element for permissive exclusion under section 1128(b)(4)(B) of the Act, that is
Petitioner voluntarily surrendered her vocational nurses license to the Texas Board of
Nursing during a formal disciplinary proceeding before that body.

The crux of Petitioner’s argument is that the second element for exclusion under section
1128(b)(4)(B) of the Act is not satisfied, that is, the Texas State Board of Nursing
proceeding did not concern Petitioner’s professional competence, professional
performance, or financial integrity.

Petitioner argues that the alcohol could have been from any number of different sources,
such as lotions, perfumes, and over-the-counter medications, which she was not
prohibited from using. P. Br. at 1. However, the Texas Board of Nursing fact finding
that Petitioner violated the September 14, 2010 Agreed Order by having failed to abstain
from alcohol is not subject to collateral attack in this proceeding or review by me. 42
CFR. § 1001.2007.

I conclude that the Texas Board of Nursing findings of a violation of the September 14,
2010 Agreed Order by Petitioner based on her having failed to abstain from alcohol is
directly related to her professional performance. The basis for the Texas Board’s concern
and decision is stated specifically as follows: “there exists [sic] serious risks to public
health and safety as a result of impaired nursing care due to intemperate use of controlled
substances.” I.G. Ex. 3 at 3. The Board did not specifically find that Petitioner was
under the influence on duty or that consumption of alcohol impaired her performance at
any time. However, such a finding is not necessary for permissive exclusion. The Texas
Board of Nursing finding is sufficient to establish that that Board’s proceeding against
Petitioner’s license was, in fact, concerned with her professional performance and the
possible impact of alcohol consumption (whether from her hand lotion or cough syrup)
on her ability to reliably and safely discharge her duties as a nurse. I conclude that the
second element necessary to permit the Secretary to exclude under section 1128(b)(4)(B)
of the Act is established.

Accordingly, I conclude that the elements necessary for a permissive exclusion pursuant
to section 1128(b)(4)(B) of the Act are satisfied and that there is a basis for Petitioner’s
permissive exclusion pursuant to that provision. When I conclude that the Secretary had
a basis for permissive exclusion, I have no authority to review the exercise of discretion
by the I.G. to exclude. 42 C.F.R. § 1005.4(c)(5). The exclusion is effective 20 days from
the date of the I.G.’s November 29, 2013 notice of exclusion, that is, December 19, 2013.
42 CFR. § 1001.2002(b).

3. The period of exclusion is reasonable as a matter of law.

Petitioner does not specifically challenge that her exclusion does not end until her
vocational nurse license is reinstated in Texas and she is reinstated by the I.G. The length
of the period of exclusion is established by section 1128(c)(3)(E) of the Act and 42
C.F.R. § 1001.501(b). The length of a permissive exclusion pursuant to section
1128(b)(4) of the Act and 42 C.F.R. § 1001.501(b), is no less than the period the
individual’s state license is revoked, suspended or otherwise not in effect. Because the
length of exclusion is dictated by the Act and the Secretary’s regulation, the period of
exclusion is not subject to my review or action. I am bound to follow the federal statutes
and the Secretary’s regulations. 42 C.F.R. § 1005.4(c)(1).

Finally, I have no authority to fashion or grant equitable relief. US Ultrasound, DAB No.
2302 at 8 (2010) (“[n]either the ALJ nor the Board is authorized to provide equitable
relief by reimbursing or enrolling a supplier who does not meet statutory or regulatory
requirements.”)

III. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs effective December 19, 2013, for the
period specified by the regulations.

/s/
Keith W. Sickendick
Administrative Law Judge
